Citation Nr: 1011618	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-07 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable rating for a scar on 
the left lower lip residual to squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that granted service connection for 
residuals of squamous cell carcinoma, left side of lower lip, 
effective from October 17, 2003 and assigned an initial 
noncompensable rating.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a videoconference hearing from the RO in 
November 2009.  A transcript of his testimony is of record.

During the videoconference hearing the Veteran's 
representative expressed disagreement with an RO rating 
decision in September 2009 that denied service connection for 
right lower lip cancer and actinic keratoses.  The Veteran is 
advised that a Notice of Disagreement (NOD) must be timely 
submitted in writing.  See 38 C.F.R. §§ 20.200, 20.201.  
Accordingly, if the Veteran wants to appeal these issues he 
is advised to submit an NOD in writing to the RO, and is 
referred to the appeals procedures that accompanied the 
rating decision.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

From October 17, 2003 the residuals of squamous cell 
carcinoma on the left lower lip have been manifested by a 
painful non-disfiguring scar that is superficial, stable and 
does not cause limitation of motion.



CONCLUSION OF LAW

The criteria are met for an initial rating of 10 percent, but 
not higher, for the scar on the Veteran's left lower lip 
residual to squamous cell carcinoma.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7818-7800, 7804 (2003-2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the Veteran in this 
case.

As to VA's duty to assist, VA has afforded the Veteran two 
examinations during the course of the appeal specifically to 
determine his current symptoms, the most recent of which was 
performed in May 2009.  The Veteran has not asserted his 
symptoms have increased in severity since the last 
examination.  The Veteran has not identified any existing 
medical records that should be obtained before the Board 
adjudicates the claim, nor is the Board aware of any such 
existing evidence.  The Board finds these actions have 
satisfied VA's duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 C.F.R. Part 4 (2009).  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).

Scars are rated under the criteria of 38 C.F.R. § 4.118 
(schedule of ratings - skin).  Malignant skin neoplasms 
(other than melanoma) are rated under DC 7818, which in turn 
directs that the scar is rated as disfigurement of the head, 
face or neck (DC 7800), scars (DCs 7801 through 7805) or 
impairment of function.

The regulations for rating disabilities of the skin were 
revised during the pendency of this appeal, effective October 
23, 2008.  However, those revised provisions are applicable 
only to claims received on or after October 23, 2008.  
Because the current claim was received prior to that date, 
those revisions do not apply in this case.  See 73 Fed. Reg. 
54708 (Sept. 23. 2008).  The applicable rating criteria in 
this case are found in 38 C.F.R. § 4.118 (2003-2008), which 
was in effect from August 30, 2002 to October 23, 2008. 

The RO has rated the left lower lip scar under DC 7800 (2003-
2008).  Under the rating criteria for DC 7800, scarring 
causing disfigurement of the head face or neck is rated with 
reference to the following 8 characteristics of 
disfigurement:

(1) Scar 5 or more inches (13 or more cm.) in length; (2) 
Scar at least one-quarter inch (0.6 cm.) wide at widest part; 
(3) Surface contour of scar elevated or depressed on 
palpation; (4) Scar adherent to underlying tissue; (5) Skin 
hypo-or hyper- pigmented in an area exceeding six square 
inches (39 sq. cm.); (6) Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) Underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); (8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

The rating criteria provide for a 10 percent rating where 
there is one characteristic of disfigurement. A 30 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement. A 50 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement. Finally, a 
maximum 80 percent rating is warranted for disfigurement of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (effective August 30, 2002 to 
October 23, 2008).

Also potentially applicable is DC 7804 (superficial scars 
painful on examination), which provides for a 10 percent 
rating regardless of the size or location of the scar.  

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that DCs 7801 and 7802 
are not applicable because they pertain specifically to scars 
other than the head, face or neck.  Similarly, DC 7803 is not 
applicable as the Veteran's scar was determined to be stable 
and without ulceration on VA examinations in June 2006 and 
May 2009.  Finally, DC 7805 is not applicable as the 
Veteran's scar does not affect the limitation of motion of 
any body part.

The Veteran had a VA examination of the skin in June 2006 
during which he reported onset of symptoms in 1980 as a 
lesion on the right lower lip that was excised.  
Approximately three years later he had a benign lesion on the 
left side of the bottom lip that was also removed as an 
office procedure.  The Veteran reported the condition had 
improved since treatment, and he denied current treatment or 
symptoms.  The only residual was a tiny surgical scar, 
described by the examiner as "very minimal" and "hard to 
see."  The scar was faint, flesh-colored, not tender and not 
adherent to underlying tissue; it measured less than 1mm wide 
by 6mm long.  The examiner stated the scar was not unsightly 
and was difficult to see.  The scar caused no limitation of 
employment, since the Veteran was retired and not employed.

The Veteran had another VA examination of the skin in May 
2009 during which he again reported having had a benign tumor 
removed from his left lower lip.  He also had multiple 
reddish blotches on each cheek and forehead that he were told 
were precancerous lesions; he used a cream on his face that 
burned off these lesions.  The scars at the corners of the 
mouth were doing okay, and there had been no recurrence of 
cancer.  His reported symptoms were occasional itching in the 
area of the scarring.  The scar on the left lower lip was 2 
cm long and .25 cm wide; the examiner characterized the scar 
as unsightly but not tender.  The scar was darker than the 
surrounding skin.  There was no drainage, bleeding or other 
problems noted regarding the scar.  The scar was superficial 
and not deep and did not interfere with function.  There was 
no keloid formation.  The scar was difficult to see and was 
not tender.  The scar did not adhere to underlying tissue and 
was not unstable.  There was no elevation or depression of 
the surface contour of the scar.  There was no gross 
distortion or asymmetry of any feature of the face related to 
the scar.  There was no induration or inflexibility of the 
skin of the scar, and no limitation of motion was noted.  

The Veteran testified before the Board in November 2009 that 
the scar sometimes caused a slight pulling sensation on the 
right side of the lip, particularly during extremes of 
temperature; he also has to avoid exposure to sunlight.  
Consuming hot or cold food or beverages was also noticeable.  
The Veteran characterized the pain from his scar as "just an 
irritation" and stated it did not keep him from sleeping.
       
On review of the above, the Board finds that none of the 8 
characteristics of disfigurement are shown on examination.  
Accordingly, a compensable rating is not warranted under DC 
7800.

However, the Board finds in this case that DC 7804 is for 
application because the Veteran testified regarding pain 
associated with his scar.  The Board acknowledges that DC 
7804 is titled "scars, superficial, pain on examination" 
and that the Veteran did not demonstrate pain in either 
examination of record.  However, a layperson is competent to 
testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").  In weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

In this case the Board finds the Veteran has credibly 
reported pain associated with his service-connected scar.  
Accordingly, a rating of 10 percent is warranted under DC 
7804.  

The Board has considered whether a rating higher than 10 
percent may be assigned, and whether "staged rating" is for 
application.  However, the 10 percent rating is the highest 
possible rating under DC 7804 (2002-2008) and there is no 
entitlement for a rating higher than 10 percent at any point 
during the period under review.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  The Court has held that the threshold 
factor for extra-schedular consideration is a finding on the 
part of the RO or the Board that the evidence presents such 
an exceptional disability picture that the available 
schedular evaluations for the service-connected disability at 
issue are inadequate.  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for the 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extra-schedular consideration is required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his scar and that 
the manifestations of the disability are not in excess of 
those contemplated by the schedular criteria.  In sum, there 
is no indication that the average industrial impairment from 
the disability would be in excess of those contemplated by 
the assigned schedular rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

Accordingly, based on the medical and lay evidence of record 
the Board finds the criteria for an initial evaluation of 10 
percent, but not more, are met.  The Veteran's appeal is 
therefore granted to that extent.



ORDER

A rating of 10 percent for scar on the left lower lip 
residual to squamous cell carcinoma is granted, subject to 
the criteria applicable to the payment of monetary benefits.

____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


